TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-12-00490-CR
                                       NO. 03-12-00491-CR



                             Darius Shundale Dohnalik, Appellant

                                                  v.

                                   The State of Texas, Appellee


     FROM THE DISTRICT COURT OF BURNET COUNTY, 33RD JUDICIAL DISTRICT
      NOS. 35481 & 38047, HONORABLE GUILFORD L. JONES III, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant Darius Shundale Dohnalik pled guilty to the offense of attempted burglary

of a habitation with intent to commit assault, and the trial court placed him on deferred adjudication

community supervision for eight years. In a separate cause, Dohnalik pled guilty to the offense of

aggravated sexual assault of a child, and the trial court placed him on deferred adjudication

community supervision for ten years. The State subsequently filed a motion to adjudicate, alleging

Dohnalik’s multiple violations of the terms and conditions of his community supervision, including

failing to register as a sex offender and committing the new offense of driving without a valid

driver’s license. After a hearing—at which Dohnalik pled true to the State’s allegations in both

causes—the trial court found the State’s allegations to be true, adjudicated Dohnalik’s guilt for both

offenses, and sentenced him to eight years’ imprisonment for the attempted burglary and twenty-five

years’ imprisonment for the aggravated sexual assault. Dohnalik appealed both convictions.
               Dohnalik’s court-appointed attorney has filed a motion to withdraw supported by a

brief in each cause concluding that the appeals are frivolous and without merit. The briefs meet the

requirements of Anders v. California, 386 U.S. 738, 744 (1967), by presenting a professional

evaluation of the records demonstrating why there are no arguable grounds to be advanced.

See also Penson v. Ohio, 488 U.S. 75, 80 (1988); High v. State, 573 S.W.2d 807, 811-13 (Tex. Crim.

App. 1978); Currie v. State, 516 S.W.2d 684, 684 (Tex. Crim. App. 1974); Jackson v. State,

485 S.W.2d 553, 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137, 138 (Tex. Crim.

App. 1969). Dohnalik was sent copies of counsel’s briefs and advised of his right to examine the

appellate records and to file a pro se brief. See Anders, 386 U.S. at 744. No pro se brief has been

filed and no extension of time was requested.

               We have reviewed the records in both causes and find no reversible error. See Garner

v. State, 300 S.W.3d 763, 766 (Tex. Crim. App. 2009); Bledsoe v. State, 178 S.W.3d 824, 826-27

(Tex. Crim. App. 2005). We agree with counsel that the appeals are frivolous. Counsel’s motion

to withdraw from both causes is granted. The judgments of conviction are affirmed.




                                              Jeff Rose, Justice

Before Justices Puryear, Pemberton and Rose

Affirmed

Filed: January 30, 2013

Do Not Publish



                                                 2